Citation Nr: 1638821	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  14-34 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
The Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for pansinusitis.

2. Entitlement to service connection for pulmonary disease due to mycobacterium.

3. Entitlement to service connection for right upper lobe posterior segment cavitary lesion of the lung, claimed as bronchiectasis.

4. Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, secondary to respiratory disabilities.

5. Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from January 1969 to December 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in July 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was previously before the Board in March 2016, when it was remanded for further development, to include obtaining an additional VA examination and opinion.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1. The weight of the evidence does not show that the Veteran has a current diagnosis of pansinusitis; the weight of the evidence does not show that the previously diagnosed pansinusitis was incurred in or aggravated by service or is otherwise the result of service.

2. The weight of the evidence does not show that the Veteran's pulmonary disease due to mycobacterium is the result of service, to include treatment for pneumonia therein.

3. The weight of the evidence does not show that the Veteran's right upper lobe posterior segment cavitary lesion of the lung is the result of service, to include treatment for pneumonia therein.

4. The weight of the evidence does not show that the Veteran's acquired psychiatric disability, to include anxiety and depression, was incurred in service or is otherwise related to service.

5. The Veteran currently has no service-connected disabilities which would render him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for pansinusitis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2. The criteria for entitlement to service connection for pulmonary disease due to mycobacterium have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3. The criteria for entitlement to service connection for right upper lobe posterior segment cavitary lesion of the lung, claimed as bronchiectasis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4. The criteria for entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, secondary to respiratory disabilities have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.310 (2016).

5. The criteria for entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) have not been met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In June 2013, the RO sent the Veteran a letter, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2013 and May 2016.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Principles of Service Connection

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires (1) competent evidence (a medical diagnosis) of current chronic disability; (2) evidence of a service-connected disability; and (3) competent evidence that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). 

Facts and Analysis

Respiratory Disabilities

The Veteran's complete service treatment records are not contained in the claims file, in that records of inpatient hospital treatment are not included and have been determined to unobtainable.  However, in adjudicating the claims, the Board has accepted as true the Veteran's statements regarding his symptoms and treatment in service, even where documentary evidence to support those statements is not available.  

Per the history given to the examiner at the April 2016 examination, the Veteran was treated in service for difficulty breathing through his nose, headaches, and nasal congestion, which was made worse by the use of wood-burning furnaces in his barracks.  He also reported that during gas mask training he removed his mask and noted shortness of breath, after which he developed bronchopneumonia for which he was hospitalized for twelve days.  He was discharged and went to the gun range where he was exposed to gun powder smoke which also caused difficulty breathing; he was treated for this and released.  

After leaving service, the Veteran has stated that he was treated for his continuing respiratory symptoms and was diagnosed with chronic sinusitis.  He underwent surgical removal of nasal polyps in January 1971.  In 2008 the Veteran was diagnosed with a cavitary lesion in his right lung after a CT scan was taken to evaluate his complaints of difficulty breathing.

A private statement submitted by one of the Veteran's treating doctors in September 2012 noted that the type of respiratory problems experienced by the Veteran could have been precipitated by cold weather conditions, or exposure to irritant gases in closed chambers, or exposure to gunpowder.  The provider noted that the Veteran had become ill in service after his gas chamber exposure when he took his off his mask, and that he was afterward admitted to the hospital and treated for double pneumonia.  The provider noted that one of the known complications of pneumonia is lung cavitation.  The provider stated that it was at least as likely as not that the Veteran's chronic sinusitis, lung cavitary lesion, and bronchiectasis were service-connected.  The provider believed they were secondary to cold weather, irritant gas, and gunpowder exposure during service.

A VA examiner in June 2013 reviewed the Veteran's history of symptoms and treatment for various respiratory disabilities and offered the opinion that the Veteran did not have respiratory disability that was the result of service.  The opinion was based on the fact that at the time of service separation the Veteran described himself as being in good health and his physical examination was normal, as well as the history of onset of various symptoms - sinusitis in 1972 and lung problems in 2008.  The examiner also noted that a chest X-ray in 2001 had not shown any lung problems and was totally normal.

At the VA examinations conducted in April 2016, the Veteran provided his history of symptoms and treatment for respiratory problems as set forth above.  He also noted that he was diagnosed with a lung condition resulting from mycobacterium, for which he never received treatment because he was asymptomatic.  His only current symptom was difficulty breathing through his nose while lying down at night.  He was not being followed by a medical provider for his lung problems and was not taking any medication.  He stated that he was advised by his doctors to exercise and did so at least twice a week, alternating walking and jogging for up to one mile at a time.  X-rays were taken at the time of the examination and were all within normal limits.  CT scan results from February 2011 were reviewed and the examiner noted evidence of nodules smaller than a centimeter in the right upper lobe, with evidence of limited lung volume.

The examiner provided an opinion that the Veteran's respiratory disabilities were not incurred in or caused by his military service to include exposure to tear gas, gunpowder, and cold weather, and to include as a result of the double pneumonia the Veteran was treated for in service.  The examiner noted that medical literature does not show that exposure to tear gas, gun powder or cold weather causes or is a risk factor for or has any long-term effect on the development of bronchiectasis, pulmonary cavitary lesion, or nontuberculosis mycobacterial infection.  The examiner expressed the opinion, based on the medical evidence, that the Veteran's pneumonia in service was treated and resolved with no sequelae, as shown by the normal examination at service separation and the Veteran's own statement at the time that he was in good health.  The examiner further noted that the record contained a chest X-ray from July 1973 and another from April 2001, neither of which showed bronchiectasis or cavitary lesion.  The examiner stated that if the Veteran's pneumonia in service had been related to mycobacterial infection, there would have been noticeable pulmonary changes on the 1973 chest X-ray.  Rather, the Veteran's pulmonary disease due to mycobacterium infection and right upper lobe mild bronchiectasis and cavitary lesion first had their onset more than 30 years after service, in 2008, and were not related to service.

With respect to the Veteran's claim of service connection for pansinusitis, the examiner noted that there was no evidence of pansinusitis shown on X-ray in 2016.  The sinusitis that was diagnosed in 1972 was, in the examiner's opinion, less likely than not incurred or otherwise the result of service, to include exposure to tear gas, gunpowder, and cold weather, and to double pneumonia in service.  The examiner based this opinion on the fact that there was no evidence of sinus problems at the time of service separation in 1970, either in the examination or in the health history provided by the Veteran.  Additionally, the record shows the first diagnosis of rhinitis was in 1973, and the examiner also was of the opinion that his diagnosis was not related to his service based on the evidence at the time of service separation.  The examiner further noted that the doctor who provided the September 2012 statement examined him only once and did not have access to any service treatment records; her diagnosis of chronic sinusitis was not supported by any imaging studies and none of her assertions of relationship to service were supported by any rationale.  The examiner could find no basis for service connection for any of the Veteran's respiratory disabilities, particularly since, with the exception of sinusitis, they were not manifested until more than 35 years after service separation.

After considering all of the evidence of record, to include that set forth above, the Board finds that service connection is not warranted for pansinusitis, pulmonary disease due to mycobacterium, or right upper lobe posterior segment cavitary lesion of the lung, claimed as bronchiectasis.  The record shows that the Veteran has current diagnoses of pulmonary disease due to mycobacterium (which is presently asymptomatic), and right upper lobe posterior segment cavitary lesion of the lung (also listed as bronchiectasis), and has a prior history of pansinusitis.  The Board has considered the Veteran's history of breathing problems in service to include double pneumonia which was treated by 12 days in the hospital.  However, a causal link between the Veteran's diagnosed respiratory disabilities and the respiratory issues in service has not been shown.

The Board notes that the diagnosis of sinusitis was made more than a year after service separation and the other diagnoses, pulmonary disease and cavitary lesion of the lung, were made more than 35 years after service separation.  The Veteran has asserted his sincere belief that the disabilities on appeal are related to service because he suffered difficulty breathing at times during service, because he was exposed to cold weather, tear gas, and gunpowder and smoke during the course of his service, and because he was treated for pneumonia in service.  However, the record does not show that the Veteran has the necessary training or experience to offer a medical opinion regarding the causation of any of the disabilities on appeal.

The Veteran has provided a statement in September 2012 from a medical provider who does have the training and expertise necessary to provide a legally competent medical opinion.  That statement linked the Veteran's pulmonary disease and cavitary lesion of the lung to his military service and included the statement that one of the sequelae of pneumonia can be cavitary lesions.  However, this opinion did not include a statement of the rationale for the opinion on causation and did not account for the more than 35 years that elapsed between service and the onset of these disabilities, nor for the normal chest X-rays in the record during that intervening time period.  For this reason, the Board finds the September 2012 opinion to be of limited probative value.

In contrast, the April 2016 VA examination and opinion, which is against any connection between the current diagnoses of pulmonary disease and cavitary lesion of the lung and the Veteran's period of service, includes consideration of the other factors and of the length of time between service and onset of the disabilities.  The examiner noted that if the Veteran's exposures in service or his pneumonia had resulted in pulmonary disease or cavitary lesion of the lung, such would have been shown on the 1973 and 2001 chest X-rays, both of which were normal.  The Board finds this reasoning to be more persuasive than that of the September 2012 opinion, in that it is based on a more complete analysis of the entire record, especially where the Veteran has stated that the doctor who provided the September 2012 opinion did not have access to most of the medical records considered herein.

With respect to the diagnosis of pansinusitis, the Board finds that the evidence is also against a grant of service connection.  The Veteran's service separation examination did not show evidence of sinusitis and he stated that he was in good health at the time of separation.  The diagnosis of sinusitis was made more than one year after service separation and there is no current evidence of sinusitis.  The September 2012 opinion described the Veteran's sinusitis as chronic, but that characterization was not supported by any diagnostic studies, and the record does not contain such supporting studies.  In addition, the opinion linking the Veteran's sinusitis to service is lacking any rationale and, by the Veteran's own statement, was not based on a consideration of the full record.  In contrast, the April 2016 VA examiner has offered the opinion that sinusitis is not the result of service based on the evidence at the time of service separation.  This opinion considered all of the evidence of record and included a rationale; therefore, the Board finds it to be more persuasive than the September 2012 opinion.

For all of the reasons set forth above, the Board finds that the Veteran's claims of service connection for pansinusitis, pulmonary disease due mycobacterium, and right upper lobe posterior segment cavitary lesion of the lung, claimed as bronchiectasis, should be denied.  The preponderance of the evidence being against the claim, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Psychiatric Disabilities

The Veteran's service treatment records do not reflect any symptoms, treatments, or diagnosis of mental health problems in service, to include depression or anxiety.  The Veteran has asserted that his psychiatric disability is the result of the various respiratory disorders for which he seeks service connection.  The September 2012 statement submitted by the Veteran's doctor attributes the onset of depression and other psychiatric symptoms to his diagnosis of a lung lesion in 2008.  The Veteran has attributed his symptoms of anxiety to panic over a sense of restricted air flow.

A VA examination in June 2013 noted that the Veteran was first treated for any psychiatric problems in January 2006 when he sought treatment for feelings of depression.  He had visited mental health providers on only a handful of occasions.  

The Board has considered all of the evidence of record, including that set forth above, and finds that there is no basis for an award of service connection for an acquired psychiatric disability, to include depression or anxiety.  Specifically, the Board notes that there is no evidence of in-service incurrence or even symptomatology of any acquired psychiatric disability which would warrant a finding of direct service connection.  By the Veteran's own assertions and the medical opinion he submitted in September 2012, his depression and anxiety are due to his respiratory disabilities.  As service connection has been denied for the respiratory disabilities in this decision, there is no basis for service connection of acquired psychiatric disabilities on a secondary basis.

For the reasons set forth above, the Board must deny the claim of service connection for an acquired psychiatric disability, to include depression and anxiety.  In light of the foregoing, the preponderance of the evidence is against the claim and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Entitlement to TDIU

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled, notwithstanding the fact that the assigned schedular ratings do not equal 60 percent for a single disability or 70 percent for a combined disability. 38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), an extraschedular rating should be considered if the Veteran is unemployable due to a service-connected disability.  38 C.F.R. § 4.16(b).

In this instance, the Veteran is not shown to have any service-connected disabilities.  As such, regardless of whether he is capable of pursuing a substantially gainful occupation, the most basic requirement for an award of TDIU has not been met.  The claim must be denied.


ORDER

Entitlement to service connection for pansinusitis is denied.

Entitlement to service connection for pulmonary disease due to mycobacterium is denied.

Entitlement to service connection for right upper lobe posterior segment cavitary lesion of the lung, claimed as bronchiectasis is denied.

Entitlement to service connection for an acquired psychiatric disability, to include anxiety and depression, secondary to respiratory disabilities is denied.

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.




____________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


